Today, the international
community is striving to meet challenges that the
founders of the United Nations could not have
envisioned sixty years ago. The fight against terrorism
and efforts to ensure non-proliferation of weapons of
mass destruction are just a few examples of those
challenges.
Japan has always pursued international
cooperation centring on the United Nations. As the
international community faces new realities, the United
Nations must adapt and address them.
The United Nations was created to bring about a
peaceful, prosperous, and just world. To that end,
Member States have united their strengths to promote
international cooperation. Convinced that it can
contribute to creating a better world through its own
capabilities, Japan has endeavoured steadfastly to fulfil
its role as a responsible United Nations Member. Our
activities in Iraq and Afghanistan offer excellent
examples.
In Iraq, based on the relevant Security Council
resolutions, Japan has joined international efforts to
assist in the Iraqi people's own struggle towards a
democratic and prosperous nation. Japan has been
cooperating with the Iraqi people to help them improve
their daily life and rebuild the foundation of their
public life.
The humanitarian and reconstruction activities of
Japanís Self-Defence Forces and its financial
assistance of $5 billion are working in tandem to that
end. In order to promote international solidarity, Japan
will host the third Meeting of the Donorsí Committee
of the International Reconstruction Fund Facility for
Iraq next month.
In Afghanistan, Japan has from the very
beginning taken the lead in assisting national
reconstruction efforts. Japan hosted the International
Conference on Reconstruction Assistance to
Afghanistan in January 2002. Japan has been actively
promoting Afghan efforts for disarmament,
demobilization and reintegration. The Afghan people
are working hard to prepare for presidential as well as
parliamentary elections. Those elections are the most
32

important milestones for a new, democratic
Afghanistan.
The international community and the United
Nations must stand by the Afghan and Iraqi peoples in
their strenuous efforts to rebuild their countries.
Weapons of mass destruction, missiles and
terrorism threaten international security in todayís
world. Japan is the only country ever to have suffered
nuclear devastation. As such, Japan has been at the
forefront in promoting nuclear disarmament and non-
proliferation. Japan hopes to achieve a peaceful and
safe world free of nuclear weapons. Furthermore,
Japan has collaborated with other countries to prevent
States of concern and non-State actors from acquiring
weapons of mass destruction.
We must allow no room for terrorism to prevail.
In the fight against terrorism, Japan is doing its utmost
to strengthen domestic legislation and related
measures, and will continue to cooperate with other
countries.
The nuclear and missile issues on the Korean
peninsula present a serious challenge to the peace and
stability of north-east Asia and to the international
community as a whole. Japan is determined to continue
to seek a comprehensive resolution of the nuclear and
missile issues and the abduction issue in line with the
Pyongyang Declaration. The six-party talks must go
forward. The benefit that the Democratic Peopleís
Republic of Korea would receive by resolving those
issues would be substantial. There is no benefit for it in
continuing to pursue its nuclear programme.
After the Second World War, Japan experienced a
dramatic economic recovery, with the help of the
international community. On the basis of our own
experience, we are keenly aware that, in promoting
international cooperation, self-help efforts are essential
to overcoming difficulties and achieving a prosperous
society. Japanís official development assistance
therefore has been based on the principles of ownership
and partnership.
Environmental conservation must also proceed
hand in hand with economic development. Japan has
taken the lead in global efforts in such areas as climate
change and environmental protection.
In addressing development challenges, including
the Millennium Development Goals, Japan will move
forward, making further efforts for the strategic and
effective use of official development assistance,
bearing those principles in mind.
The protection and empowerment of individuals
and communities is the foundation of international
peace and security. That is why Japan is advocating the
concept of human security. Based upon that idea, Japan
is making efforts to realize a seamless transition from
humanitarian assistance to reconstruction support in
countries such as Afghanistan, Sri Lanka and
Timor-Leste.
It is my strong belief that there can be no stability
and prosperity in the world unless Africaís issues are
resolved. Japan initiated the process of the Tokyo
International Conference on African Development
(TICAD) in 1993. Last year, Japan organized
TICAD III, with the participation of 89 countries and
47 international organizations. African countries are
now promoting regional collaboration through the
African Union and working to implement the New
Partnership for Africaís Development (NEPAD).
The collaboration between TICAD and NEPAD is
significant, because both processes are grounded in the
principles of ownership and partnership. A stable and
prosperous Africa depends upon the promotion of trade
and investment, together with official development
assistance. This autumn, Japan will host the TICAD
Asia-Africa Trade and Investment Conference.
Today, in Africa, we are witnessing the unfolding
of another humanitarian crisis. We share the
international communityís grave concern over Darfur.
Japan has decided to provide humanitarian assistance
of $21 million. In addition, Japan intends to provide in-
kind assistance to the Sudanese refugees in Chad.
In East Asia, there has been remarkable economic
development. Japan has been working with the
countries in the region to build solid foundations for
their own efforts towards economic development. In
that region, active efforts are also under way to foster
community-building. Building upon the Association of
South-East Asian Nations (ASEAN) Plus Three, I have
advocated the idea of an East Asia community.
This year, Japan is a candidate for non-permanent
membership on the Security Council. Japan, if elected,
will redouble its efforts to play a constructive and
innovative role in the Council, based on its global
contributions.
33

As the international community rises to meet the
challenges we face in todayís world, the United
Nations must not be left on the sidelines. We need a
strong and effective United Nations. Indeed, we must
create a new United Nations for the new era. I applaud
the timely initiative by the Secretary-General of
establishing the High-level Panel on Threats,
Challenges and Change. I trust that the Panel will
present the Secretary-General with a bold and
ambitious plan for reforming the United Nations.
Peace and security, and economic and social
issues are increasingly intertwined. The response of the
United Nations must be coordinated and
comprehensive. United Nations agencies and organs
must be effective and efficient. Changes are needed
throughout the United Nations system.
The reform of the Security Council must be at the
core of those changes. In recent years, the role of the
Security Council has expanded dramatically in scope
and nature. The Security Council must fulfil its
expanded role, with the maximum cooperation and
participation of the international community.
To that end, the Security Council must improve
its representation to better reflect today's world. In
addition, the Council must be provided with adequate
resources to address challenges effectively. Countries
with the will and the resources to play a major role in
international peace and security must always take part
in the Councilís decision-making process. The Security
Council therefore needs to be expanded, both in its
permanent and non-permanent categories, adding new
members from both developing and developed
countries.
The universal purpose of the United Nations ó
our common goal - is to maintain international peace
and security. In striving towards that goal, each
Member State must fulfil its role, commensurate with
its own capabilities.
It is our conviction that peace cannot be achieved
through force alone. On the basis of that conviction,
Japan has played an active and distinctive role. Japan
has made considerable resources available for United
Nations peacekeeping operations, as well as for
reconstruction efforts to assist in the consolidation of
peace. Japanís Self-Defense Forces have conducted
humanitarian and reconstruction activities in such areas
as Timor-Leste and Iraq.
Such global contributions to peace are rooted in
the fundamental, cherished beliefs of the Japanese
people, who have been seeking an honoured place in an
international community that strives for peace and
prosperity. Those contributions are, I believe, greatly
appreciated by the international community.
Recent United Nations peace operations show
that there are many dimensions to the achievement and
consolidation of peace. Making peace a reality requires
comprehensive efforts, ranging from peace-building to
nation-building. Japan's role has thus become
increasingly vital to the maintenance of international
peace and security, which is precisely the mandate of
the Security Council. We believe that the role that
Japan has played provides a solid basis for its
assumption of permanent membership of the Security
Council.
In order to better reflect today's world, it is also
necessary to remove the 'enemy State' clauses from
the Charter, as the General Assembly has already
recognized those provisions to be obsolete.
The scale of assessments for Member States
needs to be more balanced.
Next year, the United Nations will celebrate its
sixtieth anniversary. We will hold a high-level plenary
meeting to review progress on all of the commitments
in the Millennium Declaration. Development, global
security and United Nations reform are all high on the
agenda. Changes are needed on all fronts. The time has
come to make a historic decision to reform the United
Nations, and the Security Council in particular.
Time is limited. Our future - the future of the
United Nations - is at stake. I would like to call upon
the members of this body to work together and take a
bold step towards the creation of a new United Nations
for the new era.